Dismissed and Opinion Filed January 29, 2020




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01245-CV

 MELISSA BREWER AND ALL OTHER OCCUPANTS OF 309 PARK LANE DRIVE,
                 MCKINNEY, TEXAS 75070, Appellants
                                V.
 COMPASS BANK, AN ALABAMA BANKING CORPORATION, AUTHORIZED TO
               DO BUSINESS AS BBVA COMPASS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-02419-2019

                            MEMORANDUM OPINION
                         Before Justices Bridges, Molberg, and Carlyle
                                  Opinion by Justice Molberg
       Before the Court is appellants’ January 27, 2020 unopposed motion to dismiss the appeal.

Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                /Ken Molberg//
                                                KEN MOLBERG
                                                JUSTICE


191245f.p05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 MELISSA BREWER AND ALL OTHER                       On Appeal from the County Court at Law
 OCCUPANTS OF 309 PARK LANE                         No. 4, Collin County, Texas
 DRIVE, MCKINNEY, TEXAS 75070,                      Trial Court Cause No. 004-02419-2019.
 Appellants                                         Opinion delivered by Justice Molberg,
                                                    Justices Bridges and Carlyle participating.
 No. 05-19-01245-CV         V.

 COMPASS BANK, AN ALABAMA
 BANKING CORPORATION,
 AUTHORIZED TO DO BUSINESS AS
 BBVA COMPASS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         Subject to any agreement among the parties, it is ORDERED that appellee Compass Bank,
An Alabama Banking Corporation, Authorized To Do Business As BBVA Compass recover its
costs, if any, from appellants Melissa Brewer and All Other Occupants of 309 Park Lane Drive,
McKinney, Texas 75070.


Judgment entered this 29th day of January, 2020.




                                              –2–